In an action, inter alia, to recover damages for employment discrimination, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Tolbert, J.), entered December 9, 2002, which, after a hearing to determine fees and disbursements for legal work performed by his former counsel, Carton & Rosoff, EC., is in favor of Carton & Rosoff, EC., and against him in the principal sum of $13,413.
Ordered that the judgment is affirmed, without costs or disbursements.
The court properly determined, after a hearing, that the plaintiff Wagdy L. Bichay (hereinafter the client) owes his former counsel, Carton & Rosoff, EC., the principal sum of $13,413 in fees and disbursements for legal work performed in the above-captioned action. The client presented no compelling evidence to refute the applicability of counsel’s normal hourly rates, as recited in the parties’ retainer agreement, or the amount of hours expended by counsel. Contrary to the client’s contention, the court was not precluded from awarding fees greater than that requested in counsel’s prayer for relief (see CPLR 3017 [a]; Hoo Corp. v 109 Graham Ave. Corp., 272 AD2d 377 [2000]).
The appellant’s remaining contentions are without merit. Santucci, J.P., Krausman, Luciano and Townes, JJ., concur.